Dear Mr. Winston:
In 1994 you requested this office to examine the legality of your simultaneously holding the positions of Vice President of University Affairs for Northwestern State University and the local elective office of Natchitoches City Councilman. We in fact addressed the issue in Attorney General Opinion 94-395, finding that the law governing this matter reflects a specific allowance for those employed in a professional educational capacity to additionally hold local elective office. That statute, LSA-R.S.42:66(B), pertinently provides:
      Nothing in this part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
You advise in your correspondence that you continue to teach an academic class per school year. This fact alone places you squarely within the category of someone employed in a "professional educational capacity", and as we have already determined in Attorney General Opinion 94-395, because you are so employed you may simultaneously hold local elective office.
More problematic is the factual scenario you propose. Specifically, you ask whether in the instance where you teach no class, if you are still considered to be employed in a "professional educational capacity" for purposes of dual officeholding. You assert that you should be so because you are Vice President of University Affairs. This office has recognized in several opinions that various positions of employment at the university may not all constitute employment within a "professional educational capacity". We again acknowledge that legislative amendment clearly defining "professional educational capacity" is necessary to erase potential ambiguity in this area.
Certain factors reflected in an individual's job description would have significance in our determination. If an individual is required to teach, such requirement automatically places him within the framework of a professional educator.
An individual who directly participates in the implementation of educational programs at the university would in fact be employed in a professional educational capacity, notwithstanding the fact that he does not conduct classroom work. However, this conclusion is based upon the contents of the individual's resume, and we cannot make such a determination here as we have not been provided with any further information concerning your work responsibilities.
Should you have any further questions, please contact this office.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: _________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams